                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

 MACKENZIE BURKACKI,

        Plaintiff,                                 Case No. 20-10808
                                                   Honorable Laurie J. Michelson
 v.                                                Magistrate Judge Anthony P. Patti

 BISCO’S, INC., a domestic profit
 corporation, ROBERT GLENN
 BIRKENSHAW, and ROBERT GLENN
 BIRKENSHAW, JR.,

        Defendants.


       ORDER DECLINING TO EXERCISE SUPPLEMENTAL JURISDICTION
         OVER STATE-LAW CLAIMS PURSUANT TO 28 U.S.C. § 1367(c)
      AND DISMISSING WITHOUT PREJUDICE CLAIMS VI, VII, X, XI, XII(2)


       Mackenzie Burkacki filed a 13-count complaint against Bisco’s Inc., Robert Glenn

Birkenshaw, and Robert Glenn Birkenshaw, Jr., claiming that she was subjected to sexual

harassment and withholding of pay while employed by the Defendants. Burkacki alleges that

Defendants violated her rights under the Fair Labor Standards Act (FLSA) (Counts IV and V).

(ECF No. 1, PageID.7–9.) Burkacki also makes a passing reference to Title VII and the Equal Pay

Act in her complaint, although she does not explicitly bring any claims under those acts. (Id., at

PageID.2.) She also alleges 11 state-law counts, including claims under the Elliott Larsen Civil

Rights Act (ELCRA), the Michigan Wage Law of 1964, and the (now-repealed) Michigan

Minimum Wage Act (MMWA), as well as breach of contract, conversion, promissory estoppel,

and unjust enrichment claims. (Id. at PageID.6–13.)

       By statute, federal courts may exercise supplemental jurisdiction over certain state-law

claims. See 28 U.S.C. § 1367(a). However, courts have the discretion to decline to exercise such
jurisdiction when “the claim raises a novel or complex issue of State law, the claim substantially

predominates over the claim or claims over which the district court has original jurisdiction, [or]

the district court has dismissed all claims over which it has original jurisdiction.” 28 U.S.C.

§ 1367(c) (subsections omitted). A court also may choose not to exercise jurisdiction if “in

exceptional circumstances, there are other compelling reasons for declining jurisdiction.” Id.

       As the Supreme Court has stated, where “state issues substantially predominate, . . . the

state claims may be dismissed without prejudice and left for resolution to state tribunals.” United

Mine Workers of Am. v. Gibbs, 383 U.S. 715, 726–27 (1966). Compelling reasons for declining

jurisdiction “should be those that lead a court to conclude that declining jurisdiction best

accommodates the values of economy, convenience, fairness, and comity.” Brown v. Scaglione,

No. 20-10192, 2020 WL 674291, at *2 (E.D. Mich. Feb. 11, 2020) (citation omitted) (declining to

exercise supplemental jurisdiction over state-law claims because they would “raise problems,

including the need to introduce evidence inapplicable to the evidence relevant to the federal claims,

the presence of disparate legal theories on both claims and defenses, and the need to create

expanded and contradictory jury instructions”); see also Gibbs, 383 U.S. at 727 (holding that the

likelihood of jury confusion is an appropriate factor to consider in declining supplemental

jurisdiction); Kozma v. City of Livonia, No. 14-2268, 2014 WL 3956450, at *1 (E.D. Mich. Aug.

13, 2014) (same).

       In Burkacki’s case, the 11 state-law claims clearly predominate over the two federal claims.

Some of the state-law claims may be related to the federal-law claims. But other state-law claims

are factually and legally distinct from the federal claims—namely, Count VI breach of contract,

Count VII conversion, Count X promissory estoppel, Count XI unjust enrichment, and Count



                                                 2
XII(2)1 under the Bullard Plawecki Employee Right to Know Act. The evidence and legal theories

related to these claims substantially differ from Burkacki’s two claims under the FLSA and would

likely lead to jury confusion.

       So pursuant to 28 U.S.C. § 1367(c), the Court declines to exercise supplemental jurisdiction

over Claims VI, VII, X, XI, and XII(2), which are DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED.

Dated: April 6, 2020


                                             s/Laurie J. Michelson
                                             LAURIE J. MICHELSON
                                             UNITED STATES DISTRICT JUDGE




       1
         Burkacki mislabels her final count as XII, but it is actually the thirteenth count. For
purposes of this opinion, Count XII(1) will refer to the claim under the Michigan Wage Law of
1964, and Count XII(2) will refer to the claim under the Bullard Plawecki Act.
                                                3
